

114 HRES 894 IH: Expressing support for designation of October 2016 as “National Principals Month”.
U.S. House of Representatives
2016-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 894IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2016Mrs. Davis of California (for herself and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing support for designation of October 2016 as National Principals Month.
	
 Whereas the National Association of Secondary School Principals, the National Association of Elementary School Principals, and the American Federation of School Administrators have declared the month of October 2016 as National Principals Month;
 Whereas principals and assistant principals are expected to be educational visionaries, instructional leaders, assessment experts, disciplinarians, community builders, public relations experts, budget analysts, facility managers, special programs administrators, and guardians of various legal, contractual, and policy mandates and initiatives as well as being entrusted with young people, the most valuable resource;
 Whereas principals set the academic tone for their schools and work collaboratively with teachers and teacher leaders to develop and maintain high curriculum standards, develop mission statements, and set performance goals and objectives;
 Whereas the vision, dedication, and determination of a principal provides the mobilizing force behind any school reform effort;
 Whereas leadership is second only to classroom instruction among all school-related factors that contribute to what students learn at school, according to research conducted by the Wallace Foundation;
 Whereas the 2012 MetLife Survey of the American Teacher found that 69 percent of principals reported their job responsibilities were different than those they had 5 years earlier;
 Whereas the NAESP National Distinguished Principals program honors exemplary elementary and middle level public, private, and independent school leaders as well as leaders from the United States Department of Defense Schools and the United States Department of State Overseas Schools, for outstanding leadership for student learning and the profession;
 Whereas the NASSP National Principal of the Year program began in 1993 as a means to recognize outstanding middle level and high school principals who have succeeded in providing high-quality learning opportunities for students as well as their exemplary contributions to the profession;
 Whereas the American Federation of School Administrators (AFSA) promotes the professional and occupational interests of public school principals, administrators, and supervisors across the Nation;
 Whereas the celebration of National Principals Month would honor elementary, middle level, and high school principals and recognize the importance of school leadership in ensuring that every child has access to a high-quality education; and
 Whereas the month of October 2016 would be an appropriate month to designate as National Principals Month: Now, therefore, be it
	
 That the House of Representatives— (1)honors and recognizes the contribution of school principals and assistant principals to the success of students in the Nation's elementary, middle, and high schools; and
 (2)encourages the people of the United States to observe National Principals Month with appropriate ceremonies and activities that promote awareness of school leadership in ensuring that every child has access to a high-quality education.
			